

AGREEMENT OF ASSIGNMENT OF MEMBERSHIP AND PARTNERSHIP INTERESTS
 
THIS AGREEMENT made this      day of March, 2008, by and between NICHOLAS S.
SCHORSCH, an individual (“Assignor”) and AMERICAN REALTY CAPITAL OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (“Assignee”).
 
WITNESSETH:
 
A. ARC HVPA General Partner IV LLC (“HVPA IV”) is a Delaware limited liability
company. Assignor is the sole existing member of HVPA IV, owning a 100%
membership interest (the "Membership Interest").
 
B. ARC HVPA Limited Partner II LP (“HVPA II”) is a Delaware limited partnership.
Assignor is the sole limited partner of HVPA II owning a 100% interest in all of
the limited partnership interests in HVPA II (the “Partnership Interest,” the
Partnership Interest and the Membership Interest are referred to hereinafter
collectively as the “Interests”). HVPA IV is the sole general partner of HVPA
II. Assignor owns, directly or indirectly 100% of the limited partnership
interests in HVPA II.
 
C. HVPA II owns, directly or indirectly, one hundred percent (100%) of the
ownership equity interests in the following entities (collectively, the
“Property Owning Subsidiaries”):
 
1) ARC HVHVPA0001 LP, a Delaware limited partnership;
 
2) ARC HVLNDPA001 LP, a Delaware limited partnership;
 
3) ARC HVLNDPA002 LP, a Delaware limited partnership;
 
4) ARC HVLSDPA001 LP, a Delaware limited partnership;
 
5) ARC HVLHNPA001 LP, a Delaware limited partnership;
 
6) ARC HVLRKPA001 LP, a Delaware limited partnership;
 
7) ARC HVPMTPA001 LP, a Delaware limited partnership;
 
8) ARC HVSVPA0001 LP, a Delaware limited partnership;
 
9) ARC HVSPKPA001 LP, a Delaware limited partnership;
 
10) ARC HVSTNPA001 LP, a Delaware limited partnership;
 
11) ARC HVSTNPA002 LP, a Delaware limited partnership;
 
12) ARC HVSGHPA001 LP, a Delaware limited partnership;
 

--------------------------------------------------------------------------------


 
13) ARC HVSHPA0001 LP, a Delaware limited partnership;
 
14) ARC HVWPTPA001 LP, a Delaware limited partnership; and
 
15) ARC HVWYMPA001 LP, a Delaware limited partnership.


D. Assignor desires to assign to Assignee the Interests and Assignee desires to
assume the Interests from Assignor, upon the terms and conditions set forth
herein.
 
AGREEMENT:
 
NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties hereto, intending to be legally bound hereby, agree as
follows:
 
1.  Assignment and Assumption of Interests.
 
1.1 Upon the terms and conditions set forth in this Agreement, on the Closing
Date (as hereinafter defined), Assignor shall transfer and assign the Interests
to Assignee and Assignee shall assume the same.


1.2  At Closing (as hereinafter defined), Assignor and Assignee shall execute
and deliver to each other an instrument of transfer and assumption in the form
of an Assignment and Assumption Agreement in form and content reasonably
acceptable to Assignor and Assignee.
 
2.  Assumption Price for the Interest. The assumption price for the Interests
being sold hereunder is agreed to be the sum of Forty-Million Nine Hundred
Seventy-Six Two Hundred Eighteen and 00/100 Dollars ($40,976,218.00) which sum
Assignee agrees to pay to Assignor by wire of immediately available funds to
Assignor’s account at Closing (i) subject to the prorations and adjustments, if
any, provided under this Agreement, (ii) plus any other amounts required to be
paid by Assignee to Assignors at Closing, (iii) less the outstanding principal
balance of the Existing Loan (as defined hereinafter) and (iv) less any other
amounts to be paid by Assignors to Assignee at Closing.
 
The Property Owning Subsidiaries are the borrowers under that certain Loan
Agreement (the “Loan Agreement”) dated as of December 28, 2007 between the
Property Owning Subsidiaries and Continental Bank (“Lender”) pursuant to which
Lender made a mortgage loan to the Property Owning Subsidiaries in the original
principal amount of $31,000,000 (the “Existing Loan”). Pursuant to the Loan
Agreement Lender’s consent is required in order to effectuate the transactions
contemplated under this Agreement (“Lender’s Consent”). It shall be a condition
to Closing that Lender’s Consent is obtained.
 
3.  Closing. Subject to compliance with the provisions of this Agreement, the
transaction herein contemplated shall be consummated at a Closing (the
"Closing") which shall take place on or before March 31, 2008 on a date and at a
time mutually agreed upon by the parties hereto (the "Closing Date") by mail,
commencing at 10:00 a.m. or at such other hour and/or place as shall be
agreeable to the parties, time being of the essence of this Agreement.
 
- 2 -

--------------------------------------------------------------------------------


 
It shall be a further condition to Assignee’s obligation to close pursuant to
this Agreement that Assignee’s Board of Directors shall have approved the
transactions contemplated by this Agreement.
 
If Closing does not occur by March 31, 2008, either Assignor or Assignee shall
have the right to terminate this Agreement whereupon the parties shall have no
further obligations hereunder.
 
4.  Representations and Warranties of Assignors. Assignors, to induce Assignee
to enter into this Agreement, hereby make the following representations and
warranties to Assignee, all of which shall be true and correct as of the time of
the execution hereof and as of the time of Closing as if the same had been made
at the time of Closing:
 
4.1  Assignor has the full legal right, power and authority to enter into this
Agreement and to perform its obligations hereunder.
 
4.2 That signing as Assignor below is the owner of the entire Interests and no
other person or entity has any interest therein. Assignor has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement by Assignor, and, except for obtaining Lender’s Consent (as defined
hereinafter) no other consent or approval is required (including, without
limitation, consent or approval under a bond, note, contract, indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which Assignor or their properties are bound, or to the best of Assignors'
knowledge, any provision of statute or any order, rule or regulation of any
court or governmental agency having jurisdiction over the Assignors) in order
for Assignor to effectuate the transaction described herein.
 
4.3  Except for the rights of HG ARC Harleysville Finance, LP as Special Limited
Partner, as provided for in the Limited Partnership Agreement of HVPA II,
Assignor owns the Interests free and clear of any liens, security interest,
charges, claims, interests or other encumbrances. Upon the completion of Closing
and delivery to Assignee of the Assignment and Assumption Agreement described
above, Assignee will own the Interests free and clear of any liens, security
interests, charges, claims, interests or other encumbrances created or permitted
by Assignor.
 
4.4 HVPA IV is a limited liability company duly organized, validly existing and
created under the laws of the State of Delaware.
 
4.5 HVPA II is a limited partnership duly organized, validly existing and
created under the laws of the State of Delaware.
 
4.6 Each of the Property Owning Subsidiaries is a limited partnership duly
organized, validly existing and created under the laws of the State of Delaware.
 
5. Representations and Warranties of Assignee. Assignee, to induce Assignor to
enter into this Agreement, hereby makes the following representations and
warranties to Assignor, all of which shall be true and correct as of the time of
the execution hereof and as of the time of Closing as if the same had been made
at the time of Closing:
 
- 3 -

--------------------------------------------------------------------------------


 
5.1  Assignee has the full legal right, power and authority to enter into this
Agreement and to perform its obligations hereunder.
 
5.2 Those signing for Assignee below are authorized to do so. Assignee has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement by Assignee, and, , except for obtaining Lender’s Consent, no
other consent or approval is required (including, without limitation, consent or
approval under a bond, note, contract, indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which Assignee or its
properties are bound, or to the best of Assignee's knowledge, any provision of
statute or any order, rule or regulation of any court or governmental agency
having jurisdiction over the Assignee) in order for Assignee to effectuate the
transaction described herein.
 
6. Prorations; Transfer Taxes. All collected rents and other payments from
tenants under leases affecting the real property owned by the Property Owning
Subsidiaries shall be prorated between Assignor and Assignee as of 11:59 p.m. on
the day prior to the Closing. Interest due with respect to the Existing Loan for
the month in which Closing occurs shall be prorated between the parties with
Assignor responsible for the Existing Loan interest to the date preceding the
Closing and Assignee responsible for the Existing Loan interest on and after the
date of Closing.
 
In the event any realty transfer taxes are at any time imposed on or in
connection with this transaction, they shall be borne equally by Assignor and
Assignee.
 
7. Documents at Closing. At the Closing, the following documents shall be
executed, acknowledged (where appropriate) and delivered by the designated
parties:
 
7.1  An Assignment and Assumption Agreement.
 
7.2 A Foreign Investment in Real Property Tax Act Affidavit of Assignors to the
effect that no withholding of any portion of the assumption price is required.
 
8.  Governing Laws; Successors. This Agreement shall be governed by Pennsylvania
law and shall bind and inure to the benefit of the parties hereto, their
respective heirs, successors and assigns.
 
9.  Headings. The headings preceding the text of the paragraphs hereof are
inserted solely for convenience of reference and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction or effect.
 
10.  Execution and Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument.
 
11.  Entire Agreement; Amendments. This Agreement sets forth all of the
promises, covenants, agreements and undertakings between the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements or understandings, inducements or conditions,
expressed or implied. Assignors have not made and do not make any
representations as to Milestone or the Property Owning Subsidiaries or their
respective assets except as herein specifically set forth, neither party relying
upon any statement or representation made by the other not embodied in this
Agreement.
 
- 4 -

--------------------------------------------------------------------------------


 
12.  Brokers. Assignor and Assignee represent and warrant to each other that
they have dealt with no broker or other person or entity entitled to a
commission or finder's fee in connection with the transactions contemplated by
this Agreement. Each party shall indemnify and hold the other harmless from and
against any and all claims and/or liability for brokers' commissions or finders'
fees arising out of this Agreement by reason of breach of the above warranty.
 
13. Notices. All notices, demands, requests or other communications required or
permitted under the terms of this Agreement shall be in writing and, unless and
until otherwise specified in a written notice by any party, shall be sent to the
parties at the following respective addresses:
 
If intended for Assignee:
 
c/o American Realty Capital
405 Park Avenue, 6th Floor
New York, New York 10022


with a copy to:


Helene S. Jaron, Esquire
Wolf, Block, Schorr & Solis-Cohen LLP
1650 Arch Street, 22nd Floor
Philadelphia, PA 19103
Facsimile: (215) 405-2938
e-mail: hjaron@wolfblock.com
 
If intended for Assignor:
 
c/o American Realty Capital
405 Park Avenue, 6th Floor
New York, New York 10022


with a copy to:


Helene S. Jaron, Esquire
Wolf, Block, Schorr & Solis-Cohen LLP
1650 Arch Street, 22nd Floor
Philadelphia, PA 19103
Facsimile: (215) 405-2938
e-mail: hjaron@wolfblock.com
 
- 5 -

--------------------------------------------------------------------------------


 
Notices may be given on behalf of any party by its legal counsel. Each such
notice, demand, request or other communication shall be deemed to have been
properly served for all purposes if (i) hand delivered against a written receipt
of delivery, or (ii) mailed by registered or certified mail of the United States
Postal Service, return receipt requested, postage prepaid, or (iii) delivered to
a nationally recognized overnight courier service for next business day
delivery, to its addressee at the address set forth above in this paragraph.
 
14. Miscellaneous.
 
14.1  All of the representations and warranties of the parties contained in this
Agreement shall survive Closing.
 
14.2  The execution of this Agreement shall in no way affect the existing
Operating Agreement and, if for any reason, Closing under this Agreement is not
consummated, the existing Operating Agreement shall remain in full force and
effect and unmodified hereby.
 
[Remainder of page intentionally left blank]
 
- 6 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.
 
ASSIGNEE:
 
AMERICAN REALTY CAPITAL OPERATING
PARTNERSHIP, L.P., a Delaware limited
partnership
 
By:
American Realty Capital Trust, Inc., its
 
general partner




 
By:
      

 
Name:
     

 
Its:
      



ASSIGNOR:
                 
NICHOLAS S. SCHORSCH
 




--------------------------------------------------------------------------------

